DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation ‘the tear tab is not aligned with the upper rim’ when parent claim 1 recites ‘an upper edge of the tear tab is connected to the upper rim of the cone sleeve by two bridges’.  Intuitively, this would result in the tear tab being aligned with the upper rim by being directly connected via the bridges.  This feature is shown in Figs. 10-11 as being in line with the rim, and the specification describes this feature on page 12 lines 7-12: 
In a preferred design of the present invention, the upper edge (9) of said tear tab (6) is connected to the upper rim (3) of the sleeve by two bridges (13a and 13b). In this particular design, the upper rim of the sleeve is continuous and the upper edge of the tear tab is merged in the upper rim. In other words, the two openings (8a and 8b) are closed by the two bridges (13a and 13b) respectively. This embodiment is shown in detail in figures 10 and 11.
The specification directly says the rim is continuous, which means the tab having bridges and the tab being offset from the rim are mutually exclusive embodiments.  Fig. 9 of the drawings suggests combination of features does not appear compatible.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 1,329,466) in view of Dupuis et al. (US 8,511,472 B2).
Regarding claims 1 and 14, Miller teaches a conical cone sleeve formed from a blank (Fig. 1) for frozen confections (line 20), comprising: a bottom tip and an upper rim, and the upper rim forms a circular opening suitable for receiving a lid; wherein the cone sleeve comprises weakening lines 3 defining a tear strip 5 with a tear tab on an upper part of the cone sleeve (Fig. 2), the weakening lines extend in straight lines along a side of the cone sleeve, perpendicularly to the upper rim; and the cone sleeve further comprises at least two openings (the V shaped notches along the rim), at least one opening of the at least two openings is positioned on each side of the tear strip defining the tear tab of the tear strip (Fig. 1).  Miller does not teach an upper edge of the tear tab is connected to the upper rim of the cone sleeve by two bridges.  Dupuis teaches a container that opens using a tear strip (Fig. 6B) analogous to the tear strip of Miller and teaches using a variation of tear strip with a tear tab 27 on an upper part of the sleeve; and the tear strip 36 that comprises at least two openings 72 (Fig. 7B), at least one opening of the at least two openings is positioned on each side of the tear strip defining the tear tab of the tear strip and an upper edge of the tear tab is connected to the upper rim of the sleeve by two bridges.  It would have been obvious to one of ordinary skill in the art to modify the structure of Miller with the variation of tear strip taught by Dupuis 
Regarding claim 2, Miller teaches the tear tab does not protrude beyond the upper rim (Fig. 1).
Regarding claim 3, Miller does not teach dimensions.  One of ordinary skill understands a larger opening would increase ease of gripping and separating the tab, but this would also make unintentional separation of the tab easier, so sizing the opening to balance the ease of tearing would be desirable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed size of openings and length of tab, since it has been held that discovering an optimum value of a result effective variable, in this case the width of openings and the length of offset of the tear tab from the edge of the rim, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Miller is modified to include bridge portions as taught by Dupuis, and Dupuis teaches a first bridge of the two bridges connects a first side of the upper edge of the tear tab to the upper rim of the cone sleeve (Fig. 7B) and wherein a second bridge of the two bridges connects a second side of the upper edge of the tear tab to the upper rim of the cone sleeve.
Regarding claim 17, Miller is modified to include bridge portions as taught by Dupuis, and Dupuis teaches a first opening of the at least two openings is adjacent the first bridge and a first side of the tear strip defining the tear tab, and wherein a second opening of the at least two openings is adjacent the second bridge and a second side of the tear strip defining the tear tab, the first side of the tear strip opposite of the second side of the tear strip (Fig. 7B).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 1,329,466) in view of Dupuis et al. (US 8,511,472 B2) as applied to claim 1 above, and further in view of D’Amato (US 2008/0087714 A1).  Miller does not teach the sleeve is made of multi-layered material.  D’Amato teaches an analogous sleeve for frozen confections and teaches using a sleeve made of a multi-layered material (0011) to provide a liquid and gas barrier to the cone sleeve.  It would have been obvious to one of ordinary skill in the art to modify the sleeve of Miller to use a multi-layered material as taught by D’Amato for that purpose.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 1,329,466) in view of Dupuis et al. (US 8,511,472 B2) as applied to claim 1 above, and further in view of Thurk (US 2012/0138670 A1).
Regarding claim 16, Miller does not teach the opposing side edges of the tear tab are parallel.  Thurk teaches an analogous cone for frozen confections and teaches a vertical tear tab defined by parallel perforation lines on opposing sides of the tear strip.  It would have been obvious to one of ordinary skill in the art to use the parallel shape of Thurk as it was a known alternative for the same application and it has been held that changes to a known shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  See MPEP 2144.04 section IV. B.
Regarding claim 18, Miller is modified to include bridge portions as taught by Dupuis, and Dupuis teaches the at least two openings comprise a first opening and a second opening, 
Regarding claim 19, Miller is modified to include bridge portions as taught by Dupuis, and Dupuis teaches the at least two openings comprises a first opening and a second opening, wherein the first bridge, a first side of the tear strip, and a portion of the cone sleeve between the upper rim and lowest position of the lid define the first opening, and wherein the second bridge, a second side of the tear strip and a portion of the cone sleeve between the upper rim and lowest position of the lid define the second opening (Fig. 7B).

Claims 1-3 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellaplast (DE 86,01,222 U1) in view of Dupuis et al. (US 8,511,472 B2).
Regarding claims 1 and 14, Bellaplast teaches a conical cone sleeve formed from a blank (Fig. 1) for frozen confections, comprising: a bottom tip 12 and an upper rim 13, and the upper rim forms a circular opening suitable for receiving a lid (Fig. 4); wherein the cone sleeve comprises weakening lines16, 17 defining a tear strip with a tear tab 19 on an upper part of the cone sleeve (Fig. 1), the weakening lines extend in straight lines along a side of the cone sleeve, perpendicularly to the upper rim; and the cone sleeve further comprises at least two openings (the V shaped notches along the rim), at least one opening of the at least two openings is positioned on each side of the tear strip defining the tear tab of the tear strip (Fig. 1).  Bellaplast does not teach an upper edge of the tear tab is connected to the upper rim of the cone sleeve by two bridges.  Dupuis teaches a container that opens using a tear strip (Fig. 6B) analogous to 
Regarding claim 2, Bellaplast illustrates the tear tab does not protrude beyond the upper rim.
Regarding claim 3, Bellaplast does not teach dimensions.  One of ordinary skill understands a larger opening would increase ease of gripping and separating the tab, but this would also make unintentional separation of the tab easier, so sizing the opening to balance the ease of tearing would be desirable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed size of openings and length of tab, since it has been held that discovering an optimum value of a result effective variable, in this case the width of openings and the length of offset of the tear tab from the edge of the rim, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Bellaplast is modified to include bridge portions as taught by Dupuis, and Dupuis teaches a first bridge of the two bridges connects a first side of the upper edge of the tear tab to the upper rim of the cone sleeve (Fig. 7B) and wherein a second bridge 
Regarding claim 16, Bellaplast illustrates the first side of the upper edge is parallel to and opposite of the second side of the upper edge of the tear tab (Fig. 1).
Regarding claim 17, Bellaplast is modified to include bridge portions as taught by Dupuis, and Dupuis teaches a first opening of the at least two openings is adjacent the first bridge and a first side of the tear strip defining the tear tab, and wherein a second opening of the at least two openings is adjacent the second bridge and a second side of the tear strip defining the tear tab, the first side of the tear strip opposite of the second side of the tear strip (Fig. 7B).
Regarding claim 18, Bellaplast is modified to include bridge portions as taught by Dupuis, and Dupuis teaches the at least two openings comprise a first opening and a second opening, wherein the first bridge and a first side of the tear strip define a portion of the first opening, and wherein the second bridge and a second side of the tear strip define a portion of the second opening (Fig. 7B).
Regarding claim 19, Bellaplast is modified to include bridge portions as taught by Dupuis, and Dupuis teaches the at least two openings comprises a first opening and a second opening, wherein the first bridge, a first side of the tear strip, and a portion of the cone sleeve between the upper rim and lowest position of the lid define the first opening, and wherein the second bridge, a second side of the tear strip and a portion of the cone sleeve between the upper rim and lowest position of the lid define the second opening (Fig. 7B).

Claims 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bellaplast (DE 86,01,222 U1) in view of Dupuis et al. (US 8,511,472 B2) as applied to claim 1 above, and further in view of Thurk (US 2012/0138670 A1).
Regarding claim 4, Bellaplast fails to teach that the tear tab is not aligned with the upper rim, however Bellaplast does teach a similar tear tab 19 (Fig. 4) having openings that is not aligned with the rim it is integrated into, teaching it extends beyond the rim.  Thurk teaches an analogous cone for frozen confections and teaches using a tear strip having a tear tab 120 that extends beyond the upper rim (Figs. 3-4).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Bellaplast to have an extended tear tab with the motivation of making the tab easier to grip.
Regarding claims 5 and 10, Bellaplast does not teach crimping for a lid.  Thurk teaches an analogous cone for frozen confections having a vertical tear strip that extends through the top rim and teaches providing a lid for the cone, held in place by crimping (Fig. 3; 0065).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bellaplast with a lid as taught by Thurk with the motivation of covering the contents of the sleeve.  Thurk does not teach dimensions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed size of openings and length of tab, since it has been held that discovering an optimum value of a result effective variable, in this case the width of openings and the length of offset of the tear tab from the edge of the rim, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Bellaplast does not teach using a multilayer material.  Thurk teaches using a multilayer material to provide barrier layers for gas (0082).  It would have been obvious 
Regarding claim 11, Bellaplast is modified to use a lid as taught by Thurk, and Thurk teaches the upper part of the sleeve is folded one time (Fig. 3) wherein the folding line forms a circle 110c parallel to the upper rim and is between said upper rim and the lowest position of the level of the lid.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellaplast (DE 86,01,222 U1) in view of Dupuis et al. (US 8,511,472 B2) in view of in view of Chomic et al. (US 2006/0157544 A1).  
Regarding claim 10, Bellaplast teaches a cone packaging comprising a cone sleeve (Fig. 1) for frozen confections, the cone sleeve comprising a bottom tip 12 and an upper rim 13, and the upper rim forms a circular opening suitable for receiving a lid; wherein the cone sleeve comprises weakening lines 16, 17 defining a tear strip 18 with a tear tab 19 on an upper part of the cone sleeve, the weakening lines extend in straight lines along a side of the cone sleeve, perpendicularly to the upper rim; and the cone sleeve further comprises at least two openings (the V shaped notches along the rim), at least one opening of the at least two openings is positioned on each side of the tear strip defining the tear tab of the tear strip.  Bellaplast does not teach a lid or bridges.
Regarding the bridges,  Dupuis teaches a container that opens using a tear strip (Fig. 6B) analogous to the tear strip of Bellaplast and teaches using a variation of tear strip with a tear tab 27 on an upper part of the sleeve; and the tear strip 36 that comprises at least two  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the lid, Chomic teaches an analogous teaches an analogous cone for frozen confections and teaches it is known in the art to provide a lid to seal the contents (0004).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bellaplast with one of the lids as taught by Chomic with the motivation of covering the contents of the sleeve.  While Chomic teaches the cone is opened by tearing the sleeve at a side 44 (Fig. 2), Thurk teaches an analogous cone for frozen confections having a vertical tear strip that extends through the top rim and uses a lid for the cone (Fig. 3), so the examiner takes the position that one of ordinary skill in the art would understand that the structure of Bellaplast is compatible 
Regarding claim 11, Bellaplast is modified to use one of the lids as taught by Chomic, and Chomic teaches a configuration where the upper part of the cone sleeve is folded one time to define a folding line, and wherein the folding line forms a circle parallel to the upper rim and is between said upper rim and the lowest position of the level of the lid (Fig. 7).
Regarding claim 12, Bellaplast is modified to use one of the lids as taught by Chomic, and Chomic teaches a configuration where the upper part of the sleeve is folded to overlap the lid (Fig. 5).  The fold over of the sleeve is considered two folds, the sleeve being folded approximately 90 degrees to abut the upper rim of the lid and folded again approximately 90 degrees to abut the inner surface of the lid (Fig. 5) forming circles on engaging either side of the lid wall between said upper rim and the lowest position of the level of the lid.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734